Franklin County, No. 93APE11-1534. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Appellants filed a notice of appeal and a memorandum in support of jurisdiction on August 18,1994. It has come to the court’s attention that the memorandum in support of jurisdiction exceeds the applicable page limit under the Rules of Practice of the Supreme Court of Ohio. Accordingly,
IT IS ORDERED by the court, sua sponte, that the memorandum in support of jurisdiction be, and hereby is, stricken. In that a notice of appeal may not be filed in a discretionary appeal or a claimed appeal of right unless it is accompanied by a memorandum in support of jurisdiction,
IT IS ORDERED by the court, sua sponte, that the notice of appeal in this case be, and hereby is, stricken, and this case is hereby dismissed, effective August 24, 1994.